Name: Commission Regulation (EEC) No 3472/85 of 10 December 1985 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31985R3472Commission Regulation (EEC) No 3472/85 of 10 December 1985 on the buying-in and storage of olive oil by intervention agencies Official Journal L 333 , 11/12/1985 P. 0005 - 0009 Finnish special edition: Chapter 3 Volume 19 P. 0228 Spanish special edition: Chapter 03 Volume 39 P. 0124 Swedish special edition: Chapter 3 Volume 19 P. 0228 Portuguese special edition Chapter 03 Volume 39 P. 0124 *****COMMISSION REGULATION (EEC) No 3472/85 of 10 December 1985 on the buying-in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 231/85 (2), and in particular Article 12 (4) thereof, Whereas the purpose of the intervention price is to guarantee olive oil producers a price which is as close as possible to the market target price; whereas this objective can be achieved by providing for an intervention system for those olive oils which constitute the greater part of their production and which can be stored; whereas those oils for which marketing is difficult should be excluded from this guarantee; Whereas, when the minimum quantity which the intervention agency will accept is being fixed, account must be taken, firstly, of the proportions of the various qualities represented in total virgin olive oil production and of the production structure and, secondly, of trade practices at the wholesale stage, where the intervention price is fixed; Whereas measures should be laid down enabling the origin of the product offered for intervention to be ascertained; Whereas, since intervention is confined to the olive oils specified in points 1 and 4 of the Annex to Regulation 136/66/EEC, in order to ensure that the intervention system operates correctly, the method of analysis to be used to guarantee that products offered for intervention correspond to the definitions of the abovementioned oils should be specified; Whereas, in view of the normal practice in the trade, it is appropriate to fix the maximum water and impurities content and the threshold levels for applying weight deductions; Whereas the price increases and reductions used to adjust the buying-in price must be fixed according to the value of the various qualities of oils which may be offered for intervention, taking account of the relative values on the Community market; whereas, to ensure that these differentiated increases and reductions are correctly applied, it is necessary to ascertain that these oils do actually possess the requisite characteristics, in particular by means of a system of approved specialized institutions and laboratories; Whereas Article 12 of Regulation No 136/66/EEC provides that intervention agencies must take into account any changes in costs to the seller resulting from the delivery of the oil to a place other than that indicated by him; whereas the conditions under which these provisions apply must be laid down; Whereas olive oil can deteriorate while in storage; whereas it is necessary to keep such deterioration to a minimum; whereas certain minimum standards for the storage of oils bought in should therefore be laid down; Whereas, for the purposes of good management of intervention stocks and for control purposes, each warehouse where olive oil is stored should be obliged to keep daily stock records; whereas, to the same end, it is necessary to specify certain checks and stasks to be performed by the Member States; Whereas, in the interests of clarity Commission Regulation (EEC) No 2942/80 (3) should be repealed and replaced by this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Intervention under Article 12 (1) of Regulation No 136/66/EEC shall be confined to the olive oils specified in points 1 and 4 of the Annex to that Regulation, excluding oils with a water and impurities content of more than: - 1 % for virgin oil, - 2 % for residue oil. In the case of lampante virgin oil and residue oil, such intervention shall be confined to oils with a free acid content expressed as oleic acid not exceeding 12 % for lampante virgin oil and 15 % for olive residue oil, respectively. Article 2 1. Any natural or legal person holding olive oil qualifying under Article 1 and originating in the Community may offer such oil to the intervention agency, provided that he can satisfy that agency that he is the first owner of the oil produced. The offer shall not be valid until he has provided satisfactory evidence that the oil was produced in the Community. 2. Oil mills' stock records as specified in Article 9 (2) of Commission Regulation (EEC) No 3061/84 (1) shall constitute evidence of ownership of oil and of its Community origin and, in the case of olive residue oil, the accounts of the extraction industries of this oil. 3. The quantities offered must be at least: - 500 kg, if the oil offered is of one of the qualities defined in 1 (a) or (b) of the Annex to Regulation 136/66/EEC, - 1 000 kg, if the oil offered is of the quality defined in 1 (c) of that Annex, - 2 000 kg, if the oil offered is of the quality defined in 1 (d) of that Annex, or if the quantity offered is divided into two or more different parts each of a quality defined in 1 of that Annex, - 5 000 kg, if the oil offered is of the quality defined in 4 of that Annex. 4. The offer shall not be accepted until the intervention agency: (a) has checked by means of the methods set out in Annexes VII and VIII to Commission Regulation (EEC) No 1058/77 (2) that the oil offered does not contain re-esterified oil or other types of oil; (b) in the case of olive oil as referred to in point 1 of Annex to Regulation No 136/66/EEC, has checked that the oil offered does not contain oils having the characteristics set out in point 3 of Annex I to Regulation (EEC) No 1058/77, the presence of these characteristics being tested by the method described in Annex V to that Regulation. The provisions of the first paragraph shall not apply, except when there is doubt as to the nature of the oil offered, to lots not exceeding 5 tonnes. The tests within the meaning of this paragraph and of the second subparagraph of article 3 (2) must be performed by laboratories approved by the Member States concerned that are independent of its intervention agency and, in cases where the intervention agency entrusts intervention to storage agencies, are independent of these agencies. 5. In the case of virgin olive oil other than lampante, the offer may not be accepted until the intervention agency has checked that the organoleptic characteristics correspond to those defined in the Annex to Regulation No 136/66/EEC. This check must be carried out by an institute approved by the Member State concerned that is independent of its intervention agency and, in cases where the intervention agency entrusts intervention to storage agencies, is independent of these agencies. In the event of a Member State failing to approve such an institute, the Commission may, by decision, suspend the price increases for virgin olive oil in the Member State concerned. 6. Where the intervention agency finds that oil offered for intervention is not of the quality specified, the offer to purchase may be withdrawn. In such cases, any costs of entry into store, storage and withdrawal of the oil so offered shall be borne by the person offering such oil. Article 3 1. The buying-in price shall be that valid on the day of delivery, adjusted in accordance with Article 5 in the case of goods delivered to warehouse but not unloaded, allowance being made for the price increases and reductions provided for in this Regulation. 2. The buying-in price shall be adjusted by applying to the intervention price such increases and reductions as are specified in the Annex. The adjustments specified for virgin oils other than lampante may be granted only for oils the characteristics of which have been shown to correspond to those specified in Annex I to Regulation (EEC) No 1058/77 and in the Annex to Regulation 136/66/EEC. With regard to edible virgin olive oil, the examination of the organoleptic characteristics are carried out according to a Community procedure. Until such a procedure is laid down, the Member States shall carry out the above examination in accordance with national procedures. 3. Payment shall be effected for the quantity of oil delivered, after deduction of the weight of water and impurities in excess of 0,2 % for virgin oil and of 0,5 % for residue oil. 4. Payment for oil bought in by the intervention agency shall be made within a period commencing on the 120th day after the oil is taken over by the intervention agency and ending on the 140th day after such date. Article 4 1. Any offer of sale of an intervention agency must be made in writing to the intervention agency of the Member State in which the oil is located. 2. The intervention agency shall accept the offer with delay and specify all necessary conditions for the taking-over. Article 5 1. In his offer the person offering the oil shall specify the intervention centre to which he wishes to deliver the oil and the place in which the oil is in storage when the offer is made. 2. The intervention agency shall decide on the place at which the oil is to be taken over. If, at the request of the intervention agency, the oil is delivered: - to a centre other than the centre named in the offer, any resulting increase in transport costs to the seller shall be taken into account when payment is being effected, - to a place other than an intervention centre, any resulting increase or decrease in transport costs to the seller shall be taken into account when payment is being effected. 3. The intervention agency shall designate a place of delivery other than the centre indicated by the person offering the oil if, at the time of the transaction, that centre does not have sufficient storage capacity for the product in question or there is doubt as to whether the oil could be kept in good condition there. The place of delivery to be designated by the intervention agency shall, of all those with sufficient storage capacity and facilities for keeping the oil in good condition, be that affording the lowest storage and additional transport costs. Article 6 For the purposes of this Regulation: - a 'warehouse' shall mean premises that are arranged for the reception and storage of one or more lots of olive oil and constitute an operational unit of an intervention centre, - a 'lot' shall mean a quantity of olive oil all of the same quality offered for intervention by a single natural or legal person and contained in a single container, - a 'storage lot' shall mean a quantity of olive oil consisting of one or more lots of the same quality stored together for the purposes of sale. Article 7 1. All warehouses in which intervention olive oil is kept must have a structure, a capacity and equipment which make it possible for the oil to be received, bought in, stored, handled and sold in good conditions. All basic storage units must have a lining which ensures that the oil will be kept in good condition; they must be protected from direct sunlight. 2. No oils and fats other than olive oil shall be placed in stores in olive oil intervention warehouses. Intervention olive oil shall be stored separately from other olive oil. The storage of intervention olive oil is prohibited within the boundaries of an olive oil refinery or olive oil residue extraction plant. 3. The intervention or storage agency shall keep daily stock records of each olive oil intervention warehouse comprising at least the following information and documentation: (a) the quantity, quality, location and owner, lot by lot, of olive oil offered for intervention, together with a copy of the delivery note or receipt; (b) for each lot bought in the purchase invoice, as soon as available, and a copy of the analysis certificate; (c) for each storage lot formed or in the process of formation, quality, quantity and location with a reference to the original lots as mentioned in (b) and a mention of any downgrading of the lot; (d) the movements of oil and residues within the warehouse; (e) for each lot withdrawn, also a copy of the withdrawal note and, as soon as available, the sales invoice, and where appropriate a copy of the analysis certificate referred to in Article 11 of Commission Regulation (EEC) No 2960/77 (1); (f) quantity and location of each lot of oil-bearing residues formed. If an intervention warehouse also stores olive oil other than intervention oil it shall keep separate stock records therefor. Article 8 1. Storage lots shall be formed from the lots bought in. These must, especially in the case of directly edible oils, be formed in such a way as to guarantee that the principal characteristics of the original lots are retained. 2. Except where oil is not available, the size of each storage lot must be greater than the following quantities (tonnes) 1.2 // - Edible virgin olive oil: // 10, // - Lampante virgin olive oil: // 20, // - Olive residue oil: // 20. 3. As soon as a storage lot is formed, three 250-gram representative samples of the lot shall be sealed and lodged with the intervention agency so that the oil from each lot can be identified. 4. To ensure that the oil is kept in good condition, each storage lot must be decanted or, in the case of non-edible oils drawn off, at least three times during the first six months of storage. 5. The lots of intervention olive oil must be kept in the warehouse in which they were taken over. They may be placed in another warehouse only for serious reasons and after authorization by the intervention agency. Article 9 1. The Member States concerned shall periodically check at each intervention centre and warehouse: - the operations relating to the buying-in, storage and sale of oils, - the stock position, - the way in which the stock records are kept, - the quality of each storage lot. 2. In cases where the intervention agency entrusts intervention to storage agencies it shall check on a random basis that the oil stored corresponds to the samples specified in Article 8 (3). 3. The Member States concerned shall at the start of each marketing year analyse all the lots of edible oil. The results of this analysis shall be sent to the Commission not later than 31 January of each marketing year. The Commission, after examining these results, shall, where appropriate, downgrade the oils which no longer have the characteristics assigned to them in the intervention stocks records and shall inform the Member States concerned of the downgrading. 4. Member States shall take all measures necessary, apart from those referred to in paragraphs 1, 2 and 3, to ensure that olive oil bought in is kept in good condition. Article 10 Without prejudice to Council Regulation (EEC) No 729/70 (1), in order to coordinate certain activities and to improve the management of intervention stocks, Commission officials may participate in the work: - of the agencies and laboratories responsible for the analyses and examinations provided for in Articles 2 and 3, - of checking on storage operations, as specified in Article 9. Article 11 Member States shall inform the Commission of the measures taken in implementation of this Regulation. Article 12 Regulation (EEC) No 2942/80 is hereby repealed. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, the second subparagraph of Article 7 (1) and the third subparagraph of Article 2 (4) shall apply from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 26, 31. 1. 1985, p. 12. (3) OJ No L 305, 14. 11. 1980, p. 23. (1) OJ No L 288, 1. 11. 1984, p. 52. (2) OJ No L 128, 24. 5 . 1977, p. 6. (1) OJ No L 348, 30. 12. 1977, p. 46. (1) OJ No L 94, 28. 4. 1970, p. 13. ANNEX (ECU/100 kg) 1.2.3 // // // // Description and quality as defined in the Annex to Regulation 136/66/EEC (the degree of acidity represents the free fatty acid content, expressed as grams of oleic acid/100 grams of oil) // Price increase // Price reduction // // // // Virgin olive oil, extra // 17,29 // - // Virgin olive oil, fine // 12,09 // - // Virgin olive oil, semi-fine // - // - // Virgin olive oil, lampante 1 ° // // 8,14 // Other virgin olive oils, lampante: - more than 1 °, up to and including 8 ° acidity // // Reduction increased by 0,32 ECU for each additional tenth of a degree of acidity // - more than 8 ° acidity // // Reduction increased by 0,35 ECU for each additional tenth of a degree of acidity // Olive oil from olive residues, up to and including 5 ° acidity // // 123,00 // Other olive oils from olive residues: - more than 5 °, up to and including 8 ° acidity // // Reduction increased by 0,17 ECU for each additional tenth of a degree of acidity // - more than 8 ° acidity // // Reduction increased by 0,20 ECU for each additional tenth of a degree of acidity